ORDER OF DISBARMENT

¶ 1. This matter is before the Court on the Complaint of the Mississippi Bar seeking disciplinary action against attorney Joe Gregory Stewart, Holiday Inn, Airport, 9415 U.S. 49 North, Gulfport, Mississippi 39503, Mississippi Bar Number 8775, based on his plea of guilty to one count of conspiracy to commit extortion under color of official right in violation of 18 U.S.C. § 371. See United States v. Joe Gregory Stewart, No. 2:03CR00048-001 in the United States District Court for the Northern District of Mississippi.
¶ 2. On May 30, 2003, Stewart submitted and tendered a plea of guilty to the federal criminal charge filed against him. The federal court accepted the plea, convicted Stewart of the crime charged and sentenced him to pay a special assessment of $100 and a fine of $20,000 and placed him on probation for three years. The Bar has attached a certified copy of the judgment in the federal criminal case against Stewart. The crime of conspiracy to commit extortion under color of official right in violation of 18 U.S.C. § 371 is the type of crime contemplated by Rule 6 of the Rules of Discipline, in that the crime is a felony which warrants the imposition of disbarment.
¶ 3. The guilty plea constitutes conclusive evidence of Stewart’s guilt of the federal crime according to Rule 6(a) of the Rules of Discipline. The Bar recommends that the Court disbar Stewart from the practice of law in the State of Mississippi.
¶ 4. Process has been served on Stewart as recognized in his acknowledgment of receipt of summons and formal complaint which is on file with the Clerk of the Court. Since his acknowledgment of receipt filed on April 26, 2004, Stewart has filed no response or other pleading. The Court finds that Stewart’s inaction demonstrates Stewart’s intent not to contest any discipline which may be imposed upon him.
¶ 5. Having considered the premises herein, we find that disbarment from the practice of law in the State of Mississippi is appropriate.
¶ 6. IT IS, THEREFORE, ORDERED that, based on Rule 6 of the Mississippi Rules of Discipline, Joe Gregory Stewart is hereby disbarred from the practice of law in the State of Mississippi.
*901¶ 7. IT IS FURTHER ORDERED that the Clerk of the Court shall send, via certified mail, a certified copy of this order to Joe Gregory Stewart.
¶ 8. IT IS FURTHER ORDERED that the Clerk of the Court shall mail certified copies of this order to the Clerks of the Supreme Court of the United States, the United States Court of Appeals for the Fifth Circuit, the United States District Courts for the Northern and Southern Districts of Mississippi, the Circuit Court of Harrison County, and the Chancery Court of Harrison County.
¶ 9. SO ORDERED.
/&/ William L. Waller, Jr. WILLIAM L. WALLER, JR. PRESIDING JUSTICE
FOR THE COURT
DIAZ, J., NOT PARTICIPATING.